DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Helen Mao
on 12/13/2021.
The application has been amended as follows: 

(currently amended) A method, comprising:
detecting a dual active protocol stack (DAPS) flag indicating to maintain a user plane (UP) protocol of a source cell while performing handover to a target cell by a user equipment (UE) in a wireless network;
creating a target MAC entity for the target cell, wherein the UE is configured with a packet data convergence protocol (PDCP) entity and an associated source radio link control (RLC) entity; 
establishing a target RLC entity associated with the target cell; 
           reconfiguring the PDCP entity as DAPS PDCP entity, wherein the reconfiguring the PDCP establishes new PDCP target function blocks corresponding to the target cell for the DAPS PDCP entity by establishing a target header compression protocol to apply a header compression configuration for the target cell, establishing a target cipher function to apply a cipher algorithm and key for the target cell, and establishing a target integrity protection function to apply an integrity protection algorithm and key for the target cell; and	
          reconfiguring the DAPS PDCP entity to associate with the established RLC entity 

2.	(original) The method of claim 1, wherein the DAPS flag is detected when receiving at least one indication comprising a dapsConfig flag. 

3.	(original) The method of claim 1, wherein the created MAC entity is a master cell group (MCG) MAC entity, and wherein the UE maintains a source MCG MAC entity and a target MCG MAC entity. 

4.	(cancelled). 

5.	(currently amended) The method of claim 1 [[4]], wherein parameters for the DAPS PDCP are included in pdcp-Config, which is extended to provide the parameters for the target cell.

6.	(original) The method of claim 1, wherein the PDCP entity is reconfigured to process all DRBs established, and wherein the PDCP entity is reconfigured to associate with the target RLC entity and an associated logical channel.

7.	(original) The method of claim 1, wherein the PDCP entity is reconfigured to process DRBs when dapsConfig is configured, and wherein the PDCP entity is reconfigured to associate with the target RLC entity and an associated logical channel.


8.	(original) The method of claim 1, further comprising: associating the target RLC entity and an associated logical channel with the DAPS PDCP entity with a same drb-Identity value.

9.	(original) The method of claim 8, further comprising:
 associating the target RLC entity with target keys and algorithm provided by a reconfiguration message; and 
associating the target RLC entity with a target header compression protocol for each DRB.

10.	(original) The method of claim 1, further comprising: 
releasing the source MAC entity and a connection with the source cell upon receiving a DAPS source release indication.

11.	(original) The method of claim 10, further comprising: 
releasing the RLC entity and an associated logical channel of the source cell; and
reconfiguring the DAPS PDCP entity to normal PDCP entity.

12.	(currently amended) A user equipment (UE), comprising:
a transceiver that transmits and receives radio frequency (RF) signal in a wireless network;
a dual active protocol stack (DAPS) circuit that detects a DAPS flag indicating to maintain a user plane (UP) protocol of a source cell while performing handover to a target cell in the wireless network, creates a target MAC entity for the target cell, wherein the UE is configured with a packet data convergence protocol (PDCP) entity and an associated source radio link control (RLC) entity, establishes a target RLC entity associated with the target cell, reconfigures the PDCP entity as DAPS PDCP entity, wherein the reconfiguring the PDCP establishes new PDCP target function blocks corresponding to the target cell for the DAPS PDCP entity by establishing a target header compression protocol to apply a header compression configuration for the target cell, establishing a target cipher function to apply a cipher algorithm and key for the target cell, and establishing a target integrity protection function to apply an integrity protection algorithm and key for the target cell, and reconfigures the DAPS PDCP entity to associate with the established target RLC entity 

13.	(original) The UE of claim 12, wherein the DAPS flag is detected when receiving at least one indication comprising a dapsConfig flag.

14.	(cancelled). 

15.	(currently amended) The UE of claim 12 

16.	(original) The UE of claim 12, wherein the PDCP entity is reconfigured to process all DRBs established, and wherein the PDCP entity is reconfigured to associate with the target RLC entity and an associated logical channel.

17.	(original) The UE of claim 12, wherein the PDCP entity is reconfigured to process DRBs when dapsConfig is configured, and wherein the PDCP entity is reconfigured to associate with the target RLC entity and an associated logical channel.

18.	(original) The UE of claim 12, wherein the PDCP entity is reconfigured to associate the target RLC entity and an associated logical channel with DAPS PDCP entity with a same drb-Identity value.

19. 	(original) The UE of claim 12, wherein the UE releases the source MAC entity and a connection with the source cell upon receiving a DAPS source release indication.

20. 	(original) The UE of claim 12, wherein the UE releases the RLC entity and an associated logical channel of the source cell,  and reconfigures the DAPS PDCP entity to normal PDCP entity.


Allowable Subject Matter
Claims 1-3,5-13,15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461